DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "whether the indoor unit reaches a dewing condition". This limitation is unclear and confusing because is not clear to which of the plurality of indoor units is the claim referring to. For examination purposes the limitation will be interpret as the indoor unit that is in an off state.
Claim 16 recites the limitation "A multi-split air conditioning system, which is controlled using the control method according to claim 1". This claim is unclear and confusing because is not clear if the claim is directed to a method or an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claim 4 recites the limitation "the indoor unit". This limitation is unclear and confusing because is not clear to which of the plurality of indoor units is the claim referring to. For examination purposes the limitation will be interpret as the indoor unit that is in an off state.
Claim 6 recites the limitation "the indoor unit". This limitation is unclear and confusing because is not clear to which of the plurality of indoor units is the claim referring to. For examination purposes the limitation will be interpret as the indoor unit that is in an off state.
Claim 11 recites the limitation "the indoor unit". This limitation is unclear and confusing because is not clear to which of the plurality of indoor units is the claim referring to. For examination purposes the limitation will be interpret as the indoor unit that is in an off state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohura et al. (US 20180023870), hereinafter referred to as Ohura, in view of Jiao (WO 2018064910), hereinafter referred to as Jiao.
Re claim 1 and 16, Ohura teaches a control method for a multi-split air conditioning system (10), wherein the multi-split air conditioning system comprises a compressor (21) and a plurality of indoor units (40) respectively disposed on a plurality of parallel branches (71b), each of the plurality of indoor units comprises a fan (43), and the control method comprises:
e.g. ¶ 107, “in the oil collecting operation in the cooling operation”), when the multi-split air conditioning system needs oil return (e.g. ¶ 107, “in the oil collecting operation in the cooling operation”), the multi-split air conditioning system opening a branch where an indoor unit in an off state (e.g. ¶ 107, “a thermo-off indoor unit (40) during oil collection turns to a thermo-on state by a forced thermo-on command” … “thermo-off state (EV=0 pls)”, thus te examiner notes that thermos off has the EV closed and when is changed to thermos-on it has to be opened) is located. Ohura does not explicitly teach the limitation of determining whether the indoor unit reaches a dewing condition, and controlling the fan of the indoor unit according to a determination result.
However, Jiao teaches the limitation of a control method for an air conditioning system comprising determining whether an indoor unit reaches a dewing condition (abstract, “then measuring the temperature of the evaporator of the indoor unit to obtain the evaporator temperature”), and controlling the fan of the indoor unit according to a determination result (abstract, “if the duration of inactivity reaches a preset inactive-duration threshold, then measuring the temperature of the evaporator of the indoor unit to obtain the evaporator temperature; if the evaporator temperature is lower than a preset first temperature threshold and the duration it remains so reaches a preset first duration threshold, then controlling the indoor unit to execute a preset anti-condensation process”) (see spec, “the controlling the indoor unit to perform a preset anti-condensation process comprises: … Controlling that the fan of the indoor unit is turned on, and keeping the wind speed of the fan at a minimum”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Ohura and integrated determining whether the indoor unit reaches a dewing condition, and controlling the fan of the indoor unit according to a determination result, as taught by Jiao, in order to provide anti-condensation (see Jiao abstract).
Furthermore, the applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II. For the instant case if the air conditioner does not need oil recirculation then the limitations of “when the multi-split air conditioning system needs oil return, the multi-split air conditioning system opening a branch where an indoor unit in an off state is located, determining whether the indoor unit reaches a dewing condition, and controlling the fan of the indoor unit according to a determination result” does not have to be performed.
	
Re claim 2 and 17, Ohura, as modified, teaches the control method according to claim 1. The examiner notes that Ohura teaches that the fan is turned on when the dewing condition is reached (e.g. evaporation temperature), as modified by Jiao. Furthermore, the applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II. For the instant case if the air conditioner does not need oil recirculation then the limitations of “when it is determined that the indoor unit in the off state does not reach the dewing condition, controlling the fan of the indoor unit to maintain an off state during the oil return of the multi-split air conditioning system; or, when it is determined that the indoor unit in the off state reaches the dewing condition, controlling the fan of the indoor unit to be turned on during the oil return of the multi-split air conditioning system” does not have to be performed.

Re claim 3, Ohura, as modified, teaches the control method according to claim 1. Jiao further teaches the limitation of wherein when it is determined that the indoor unit in the off state reaches the dewing condition, the fan of the indoor unit is controlled to be operated at a low-grade speed during the oil return of the multi-split air conditioning system (see abstract as referred and spec above; “the controlling the indoor unit to perform a preset anti-condensation process comprises: … Controlling that the fan of the indoor unit is turned on, and keeping the wind speed of the fan at a minimum”).

Re claim 4, Ohura, as modified, teaches the control method according to claim 1. Ohura further teaches the limitation of wherein each of the plurality of indoor units further comprises a throttling device (61), and a way to open the branch where the indoor unit is located is to open the throttling device of the indoor unit (the examiner notes that during thermos-off EV=0 thus when it is forced started to thermos-on the EV has to be opened).

Re claim 5, Ohura, as modified, teaches the control method according to claim 1. Ohura, as modified, does not explicitly teach the limitation of wherein the throttle device is opened at an opening degree of 30% to 60%. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the opening degree 30% to 60%, for the purpose of optimizing the anti-condensation system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).

Re claim 6, Ohura, as modified, teaches the control method according to claim 1. Ohura, as modified, does not explicitly teach the limitation of wherein the dewing condition comprises: a current humidity of an environment where the indoor unit is located being higher than a humidity threshold. However, the examiner takes Official Notice that the fact that using a humidity measurement for detecting condensation when the humidity reaches a set-point falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Ohura, as modified, and integrated wherein the dewing condition comprises: a current humidity of an environment where the indoor unit is located being higher than a humidity threshold, in order to provide anti-condensation taking into account the humidity.

Re claim 7, Ohura, as modified, teaches the control method according to claim 6. Ohura, as modified, does not explicitly teach the limitation of wherein the humidity threshold is 60% to 80%. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the humidity threshold is 60% to 80%, for the purpose of optimizing the anti-condensation system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).

Re claim 8-13, Ohura, as modified, teaches the control method according to claim 1. The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II. For the instant case if the air conditioner does not need oil recirculation then the limitations of claims 8-13 does not have to be performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Jeon (US 20150184923) teaches using humidity to determine condensation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        1/13/2022